DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 11/17/2022.  
	Claims 1 and 3-14 are pending.	
Claims 9-14 remain withdrawn.
Claims 1 and 3-8 are currently under consideration to the extent they read upon Applicant’s elected species.

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-8 (all claims currently under consideration) are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims, as written, do not sufficiently distinguish over limonene, linalool, alpha-pinene, water, and sugar as they exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed composition and the naturally occurring compositions.  The claimed composition reads upon naturally occurring pears, which comprises limonene, linalool, alpha-pinene, water, and sugar (see as evidence Applicant’s IDS reference Baraldi et al).
In the absence of the hand of man, naturally occurring compositions (e.g. red clover) are considered non-statutory subject matter (Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980)).  It should be noted that the mere purity of a naturally occurring product does not necessarily impart patentability (Ex parte Siddiqui, 156 U.S.P.Q. 426 (1996)).  However, when purification results in a new utility, patentability is considered (Merck Co. v. Chase Chemical Co., 273 F. Supp 68 (1967), 155 U.S.P.Q. 139, (District Court, New Jersey, 1967)).  The examiner suggests narrowing the scope of claim 1 to claim that “the composition comprises a sugar solution and a formulation diluted therein, wherein the formulation consists of 21.6% to 26.4% limonene, 31.5% to 38.5% linalool and 36.9% to 45.6% a-pinene” to indicate the hand of the inventor.  See MPEP 2105.
Response to Arguments
	Applicant argues in the remarks filed 11/17/2022 that the amount of the components differ from what is found in nature, and therefore, Applicant believes the rejection under 101 is improper.  Applicant’s argument is not found persuasive.  The mere purity of a naturally occurring product does not necessarily impart patentability (Ex parte Siddiqui, 156 U.S.P.Q. 426 (1996)).  In the instant Application, the components are all naturally occurring, and even further, they are all found together naturally.  Further, it is noted that when purification results in a new utility, patentability is considered (Merck Co. v. Chase Chemical Co., 273 F. Supp 68 (1967), 155 U.S.P.Q. 139, (District Court, New Jersey, 1967)).  First, it is noted that patentability is considered, not guaranteed.  Second, Applicant is asserting that these component attract honey bees, however, since this is a property of the components, the naturally occurring components would also have these same properties.  It is noted that MPEP 2112 states: ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” 
	Applicant further points to post filing non-patent literature (Lukas et al) to assert that Lukas measured several VOCs, wherein limonene and alpha-pinene were not specifically identified in the European pears measured.  Applicant’s argument is not found persuasive.  First, linalool, α-pinene, and limonene are taught by the prior art as being naturally occurring and present in pears (see as evidence Applicant’s IDS reference Baraldi et al).  Second, Lukas directly states on page 212, left column:
The monoterpenes, which were the only compounds analysed (sic) quantitatively, consisted mainly of linalool (70%) and to a lesser extent of α-pinene, limonene, and β-myrcene.  All these compounds are common floral volatiles, described from more than 60% of the plant families”.  

Lukas directly asserts that linalool, α-pinene, and limonene are naturally occurring compounds, commonly occurring in floral volatiles.  The lack of Lukas including all three components in their table does not negate that linalool, α-pinene, and limonene are naturally occurring and occur in floral volatiles of more than 60% of plant families.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-8 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Enan (US 2009/0099135).
Enan teaches an aqueous composition comprising linalool, alpha-pinene, and limonene (see entire document for instance, the blends in Table 9).  Enan exemplifies utilizing linalool, limonene, and about 50% water together in Blend 35).  The composition is taught as comprising additives, such as sugar (see entire document, for instance, [0333]).  
Enan, while teaching all of the instantly claimed components, does not directly exemplify the exact amounts of each of the components in a singular example.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to optimize the amount of the fragrance components present in the composition in order to arrive at the desired fragrance.  Further, one would have been motivated to do so given the teachings of the prior art since Enan teaches various combinations of components and significantly varies the concentrations of the ingredients.  There would be motivation therefore to optimize the amounts.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Response to Arguments
	Applicant argues in the remarks filed 11/17/2022 the instant invention has the “surprising effect of being indistinguishable for honey bees from the floral fragrance of pear trees by comprising only three components of all naturally occurring components as disclosed by Baraldi et al while two of them (limonene and alpha-pinene) are not present in naturally occurring pear fragrance, as taught by Lukas.” (emphasis original).  Applicant’s arguments are not found persuasive.  The Examiner will address both portions that Applicant underlined in turn.  First, Applicant’s assertion of “comprising only three” shows a fundamental misunderstanding of the term “comprising”.  As set forth in the MPEP 2111.03(I) states, “The transitional term “comprising”, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” As such, “comprising” does not limit the instant claim to “only three” components.  
	The second emphasized portion is that Applicant asserts that limonene and alpha-pinene “are not present in naturally occurring pear fragrance, as taught by Lukas”.  This assertion is not found persuasive.  First, it is noted that Baraldi did measure for limonene, linalool, alpha-pinene and found them present.  Second, Lukas does not directly assert that limonene and alpha-pinene are not present, Lukas simply did not record their presence.  On the contrary, Lukas directly asserts on page 212, left column:
The monoterpenes, which were the only compounds analysed (sic) quantitatively, consisted mainly of linalool (70%) and to a lesser extent of α-pinene, limonene, and β-myrcene.  All these compounds are common floral volatiles, described from more than 60% of the plant families”.  

Lukas directly asserts that linalool, α-pinene, and limonene are naturally occurring compounds, commonly occurring in floral volatiles.  The lack of Lukas including all three components in their table does not negate that linalool, α-pinene, and limonene are naturally occurring and occur in floral volatiles of more than 60% of plant families, or that they occur in pears as asserted by Baraldi.  
	Applicant’s attention is further drawn to the fact that the instant claims are directed to a product and not a method.  As such, the prior art is not required to teach the same motivation as instantly claimed.  If the composition is the same, the claim limitations have been met.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  It is further noted that the art is not required to teach the same reasoning for adding components as Applicant, MPEP 2144 (IV) states “the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 411 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611